DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

 Response to Amendment
The Amendments filed on 10/21/2020 have been entered.  Claims 1 -16, 18, and 20 are pending.  Claim 20 is new.  Claims 17 and 19 are cancelled. Claims 1, 4, 7, 11, 15-16 are amended and claims 2-3, 5-6, 8-10, 12-14, and 18 are as previously presented.  

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered.
The previous rejection under 35 USC § 112 have been withdrawn in response to the applicant’s amendments.  
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-13, 15-16 and 18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Slenker (US 2008/0167527) in view of Natale (US 2013/0072852).


Claim Objections
Claim 20 is objected to because of the following informalities:  the word wand is misspelled as “want” in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 15, the second housing lacks antecedent basis and is therefore is indefinite since is unclear where the second housing is positioned with respect to the rest of the claimed device. For purposes of examination, claim will be interpreted as the second outlet being at the end of the wand.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Slenker (US 2008/0167527) in view of Natale (US 2013/0072852) in view of Gill (US 2008/0064925)
Regarding claim 1, Slenker teaches a device for treating a patient (A surgical device for removing bacterial biofilm from a location within a patient [0007; 0025]), the device comprising: 
a lavage device comprising a first conduit (irrigation duct 134 which has lumen/conduit 198) with a first outlet (217) through which fluid is introduced into the patient ([0085]) and a second conduit (aspiration duct 132) through which the fluid is removed from the patient ([0087]); 
(light source 24) to emit light into the patient, the light source comprising a wand (endoscope insertion tube 60) with a second outlet (working end 62) through which the light is emitted ([0032]); and 
a body (Instrument 22 comprising endoscope 40, handle 42, manifold 128 and sheath 44) that houses the lavage device and the light source with the body comprising a main section (Manifold 128), a first housing (irrigation duct 134 has sleeve 210 which is the equivalent of housing see [0060] and Fig 8) that extends outward from the main section and contains the first conduit (198), and the wand (60) that extends outward from the main section (Fig 8 shows 60 extending out of the manifold); 
the first housing and the wand being separate (the endoscope insertion tube is necessarily separate from the first housing because it is removable from the device see [0046]) and spaced apart (Working 62 or endoscope insertion tube 60 slides into housing 184 of viewing window 182 see [0052].  The housing of the viewing window would necessarily space apart insertion tube/wand 60 from the first housing see Fig 7).
Slenker does not explicitly teach that the light source emits UV light and that the body houses the UV light source.  
Natale teaches an endoscopic device ([0029]) for treating bacterial biofilms ([0008]) that uses a  light source emits UV light (Natale [0029] teaches an ultraviolet light sources can be incorporated as part of endoscope and utilized to optical elements of the endoscope to emit the UV light at the treatment location).  
In view of the teachings of Natale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include UV light source as is disclosed by Natale to the light source and optical system of the endoscope taught by Slenker in order to allow the endoscope to be used both as visualization to and therapy delivering device using ultraviolet light which can aid in the treatment of biofilms which will improve the effectives of the biofilm treatment devices taught by Slenker (Natale [0008; 0029]).
Gill does teach an endoscope device with a body that houses a light source (Gill teaches a light sources 418 that is within the handle 402 of an endoscope device which handle is the equivalent of the main body housing taught by Slenker above see Fig 22).  

Regarding claim 2, Slenker as modified teaches the device of claim 1, wherein the body comprises a switch to activate the lavage device (Trigger assembly 86 can be used to activate the irrigation function see [0077])
 Slenker does not explicitly teach the switch activates the UV light source.  
Natale does teach an actuator, the equivalent of a switch, to cause light emitting devices to emit light (Natale [0012]) and Gill also teaches a control panel as part of an endoscope device with buttons equivalent of switches for controlling electrically operating the handle which electrical operations include light therapy (Gill [0143]).
In view of the teachings of Natale and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the UV light source using the switch as is disclosed by Natale  to trigger system taught by Slenker because the trigger system of Slenker is used to trigger the treatment delivery and the ultra-violet light taught by Natale is part of the treatment for biofilm and therefore it would be advantageous to be able to activate light alongside the irrigation/lavage treatment and would allow user to control the devices using only the handle making the device more portable (Gill [0143]).  
Regarding claim 4, Slenker teaches a device for treating a patient, the device comprising: 
a body comprising a first housing(sleeve 210) and a wand (endoscope insertion tube 60), with the wand being separate and spaced apart from the first housing; 
an irrigation system (irrigation duct 134 which has lumen/conduit 198)  to move fluid into the patient and comprising a first conduit (198) that extends through the first housing (210) and through which the fluid moves and with a first outlet (217) through which the fluid is expelled ([0085]); 
a suction system (aspiration duct 132) integrated with the irrigation system and comprising a second conduit (lumen 198) with an inlet through which the fluid is removed from the patient ([0087]); and 
(60) with an outlet through which light is emitted into the patient ([0032]), the light source integrated with the irrigation system and the suction system.
Slenker does not explicitly teach that the light source emits UV light and light source being in a body.
Natale teaches an endoscopic device ([0029]) for treating bacterial biofilms ([0008]) that uses a  light source emits UV light (Natale [0029] teaches an ultraviolet light sources can be incorporated as part of endoscope and utilized to optical elements of the endoscope to emit the UV light at the treatment location).  
In view of the teachings of Natale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include UV light source as is disclosed by Natale to the light source and optical system of the endoscope taught by Slenker in order to allow the endoscope to be used both as visualization to and therapy delivering device using ultraviolet light which can aid in the treatment of biofilms (Natale [0008; 0029])
Gill does teach an endoscope device with a body that houses a light source (Gill teaches a  light sources 418 that is within the handle 402 of an endoscope device which handle is the equivalent of the main body housing taught by Slenker above see Fig 22).  
In view of the teachings of Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light source housed in the main body of the endoscope handle as is disclosed by Gill to the handle main body taught by Slenker in order to make the treatment device more portable by eliminating the need for external light source to be connected to the device via cables (Gill [0143])
Regarding claim 5, Slenker as modified teaches the device of claim 4, further comprising a switch to activate the irrigation system, the suction system (Trigger assembly 86 can be used to activate the irrigation and suction/vacuum function see [0077]).  
Slenker does not explicitly teach the switch activates the UV light source.  
Natale does teach an actuator, the equivalent of a switch, to cause light emitting devices to emit light (Natale [0012]) and Gill also teaches a control panel as part of an endoscope device with buttons (Gill [0143]).
In view of the teachings of Natale and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the UV light source using the switch as is disclosed by Natale  to trigger system taught by Slenker because the trigger system of Slenker is used to trigger the treatment delivery and the ultra-violet light taught by Natale is part of the treatment for biofilm and therefore it would be advantageous to be able to activate light alongside the irrigation/lavage treatment and would allow user to control the devices using only the handle making the device more portable (Gill [0143]).  
Regarding claim 8, Slenker as modified teaches the device of claim 4, further comprising an optical cable that extends through the wand between the UV light source and the outlet (Slenker [0030] teaches an fiber optic bundle is within tube/wand 60).  
Regarding claim 9, Slenker as modified teaches the device of claim 4, but Slenker does not explicitly teach a battery connected to the UV light source to provide power to the UV light source.  
Gill does teach an endoscope device with a battery (414) connected to the UV light source to provide power to the UV light source (Gill [0143] teaches a battery 414 as part of endoscope handle 402  that can be used to power light 418 via power regulator 416 see also Fig 22).
In view of the teachings of Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include battery contained in the housing of the endoscope handle as is disclosed by Gill to endoscope surgical tool taught by the combination of Slenker, Natale, and Gill in order to provide the tool with a self-contained power source which would allow the tool be more portable (Gill [0141; 0143])
Regarding claim 10, Slenker as modified teaches the device of claim 4, wherein the outlet of the UV light source is positioned inward from the outlet of the irrigation system and the inlet of the suction system (Slenker [0066] teaches positioning the endoscope/wand which the imaging and illumination components in respect to the outlet/nozzle of the irrigation/vacuum in order to best view and therefore illuminate the desired treatment area.  Therefore, it would be obvious to one of ordinary skill adjust the position of the endoscope/wand including position  inward from the irrigation outlet in order to position the wand in the optimal positon to illuminate and view the treatment area).  
Regarding claim 15, Slenker as modified teaches the device of claim 1, wherein the first outlet (217) is positioned at an end of the first housing ([0064]) and the second outlet (62) is positioned at an end of the second housing (Slenker [0029; 0032] light is emitted from the working end 62)
Regarding claim 18, Slenker as modified teaches the device of claim 4, wherein the first and second conduits are positioned in proximity and separated by a gap from the wand.  (Working 62 or endoscope insertion tube 60 slides into housing 184 of viewing window 182 see [0052].  The housing of the viewing window would necessarily space apart insertion tube/wand 60 from the first housing see Fig 7).

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Slenker as modified by Natale and Gill as applied to claims 1 and 4 above, and further in view of Gartstein (US 2003/0023284).
Regarding claims 3 and 7, Slenker as modified teaches the device of claims 1 and 4, but Slenker does not explicitly teach that the UV light is UV-C light within a spectrum of between about 240-280 nm.  
Gartstein teaches a light therapy device for treating infections within the body that uses UV-C light within a spectrum of between about 240-280 nm (Gartstein [0041; 0052] teaches using wavelengths of light between 190nm-1200nm/190nm-300nm which would include the wavelengths the claim is defining as UV-C light.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UV-C wavelengths as is disclosed by Gartstein to the device taught by the combination of Slenker, Natale and Gill in order to achieve meaningful suppression in the growth potential of the pathogen in-vivo (Gartstein [0041]).
Regarding claim 6, Slenker as modified teaches the device of claim 4 but Slenker does not explicitly teach that the UV light is within a spectrum of between about 100-280 nm.  
(Gartstein [0041; 0052] teaches using wavelengths of light between 190nm-1200nm/190nm-300nm which would include the wavelengths the claim is defining as UV-C light.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UV-C wavelengths as is disclosed by Gartstein to the device taught by the combination of Slenker, Natale and Gill in order to achieve meaningful suppression in the growth potential of the pathogen in-vivo (Gartstein [0041]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Slenker (US 2008/0167527) in view of Natale (US 2013/0072852).
Regarding claim 11, Slenker teaches a method of treating a patient comprising: 
positioning a device at a surgical site within a patient with a first housing and a wand of the device positioned at the surgical site (see Fig 10 and [0079]); 
delivering a fluid from the device though the first housing (210) and out through a first outlet (134) in the first housing to the surgical site within the patient ([0085]); 
removing from the surgical site the fluid through the device ([0087]); 
and while delivering and removing the fluid, emitting light from the light source (24) of the device through a second outlet (62) on the wand (40) to the surgical site ([0032])and while the wand is spaced away from the first housing and the second outlet is spaced away from the first outlet. (Working 62 or endoscope insertion tube 60 slides into housing 184 of viewing window 182 see [0052].  The housing of the viewing window would necessarily space apart insertion tube/wand 60 from the first housing see Fig 7 see also rejection of claim 1 for additional explanation about the structure of the device taught by Slender).
Slenker does not explicitly teach that the light source emits UV light.  
Natale teaches an endoscopic device ([0029]) for treating bacterial biofilms ([0008]) that uses a  light source emits UV light (Natale [0029] teaches an ultraviolet light sources can be incorporated as part of endoscope and utilized to optical elements of the endoscope to emit the UV light at the treatment location).  
In view of the teachings of Natale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include UV light source as is disclosed by Natale to the light source and optical system of the endoscope taught by Slenker in order to allow the endoscope to be used both as visualization to and therapy delivering device using ultraviolet light which can aid in the treatment of biofilms which will improve the effectives of the biofilm treatment devices taught by Slenker (Natale [0008; 0029]).
Regarding claim 12, Slenker as modified teaches the method of claim 11, further comprising moving the device within the patient while delivering and removing the fluid and emitting the UV light (Slenker [0079] teaches inserting and aiming the device which are all forms for moving).  
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Slenker as modified by Natale as applied to claim 11 above, and further in view of Gill.
Regarding claim 13, Slenker as modified teaches the method of claim 11, comprising activating a switch (86) on the device and delivering and removing the fluid ([0077]).  
 Slenker does not explicitly teach activating a switch for emitting the UV light
Natale does teach an actuator, the equivalent of a switch, to cause light emitting devices to emit light (Natale [0012]) and Gill also teaches a control panel as part of an endoscope device with buttons equivalent of switches for controlling electrically operating the handle which electrical operations include light therapy (Gill [0143]).
In view of the teachings of Natale and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the UV light source using the switch as is disclosed by Natale  to trigger system taught by Slenker because the trigger system of Slenker is used to trigger the treatment delivery and the ultra-violet light taught by Natale is part of the treatment for biofilm and therefore it would be advantageous to be able to activate light alongside the irrigation/lavage treatment and would allow user to control the devices using only the handle making the device more portable (Gill [0143]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Slenker as modified by Natale and Gill as applied to claim 1 above, and further in view of Erikawa (US 2011/0172492).
Regarding claim 14, Slenker as modified teaches the device of claim 1, but Slenker does not explicitly teach that the second outlet is a first UV outlet and further comprising a second UV outlet through which the UV light is emitted, the first and second UV outlets spaced apart from the first outlet (As discussed in rejection of claim 1, the second outlet of endoscope/want is separate and spaced apart from the irrigation conduit and its first outlet).
	Erikawa does teach an endoscope were with second outlet is a first light outlet and further comprising a light outlet through which the light is emitted, the first and second outlets spaced apart from the first outlet (Erikawa teaches light output units 71A-D located at the distal end/tip 35 of an endoscope. These output units are the equivalent of light outlets see Fig 1 and 5.  Fig 7 and 8 shows an alternative were each light outlet is an LED 91, 93, 95, 97 see [0071-75].).
In view of the teachings of Erikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple light outlets as is disclosed by Erikawa to the endoscope/wand taught by the combination of Slenker, Natale, and Gill in order provide the optimal amount of light with an even distribution at a desired location (Erikawa [0010; 0073])
	
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slenker as modified by Natale and Gill as applied to claims 1 and 4 above, and further in view of Kudo (US 2011/0230722)
Regarding claims 16 and 20, Slenker as modified teaches the device of claims 1 and 4, but Slenker does not explicitly teach the UV light source comprises a light emitting diode positioned at the outlet of the wand. 
Kudo does teach an endoscope device where a light source comprising a light emitting diode positioned at the outlet of the wand. (Kudo [0056-0558] teaches an illumination section 71 located at opening/outlet 52 of the distal end 51 of an endoscope where the illumination section are LEDS see Fig 2 for example though Fig 3-7 shows a variety of different arrangements for LEDS located at opening 52)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792